Title: To Thomas Jefferson from Alexander McCaraher, 2 January 1809
From: McCaraher, Alexander
To: Jefferson, Thomas


                  
                     Dear Sir/
                     PennsylvaniaGermantown January 2d. 1809
                  
                  I have this moment been informed that Mr Jacob Spieir has made application to Your Excellency for an appointment in the navy of the U.S—
                  In order therefore that you may not be induced from the respectable recommendation which the Gentleman has obtainid, to make the appointment I think Sir I would be wanting in fidelity to my Country, were I not to inform Your Excellency of a Declaration made by him in conversation with me in the presence of several respectable Gentlemen, on the subject of the present measures of the General Government.—
                  he declared in an angry and vehement manner that in the event of a war between the U.S. and Grat Britan, he would enter on board of a british ship of war and fight against this country in preferance to Serving under the present Admenastration—
                  I am Sir your friend and hul Svt
                  
                     Alexr Mcaraher—
                  
               